 



Exhibit 10.34
SERVICES AGREEMENT
This Agreement is entered into by and between General Atomics, a California
corporation (“GA”) and Oceanic Exploration Company, a Delaware corporation
(“Oceanic”), and is effective August 1, 2007 (the “Effective Date”). GA and
Oceanic are individually referred to herein as a “Party” and collectively as the
“Parties”.
RECITALS
WHEREAS, Oceanic wishes GA to provide it with consulting services and GA is
willing to provide such services.
NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
herein contained, the Parties hereto agree as follows:

  1.   Scope of Services. GA shall provide consulting services in coordinating
various activities in support of Oceanic efforts regarding the East Timor
Project. The services shall be performed by Mr. Karsten Blue. GA may not use any
other personnel to perform services under this Agreement without the written
approval of Oceanic.     2.   Term. This Agreement shall commence as of the
Effective Date and shall remain in effect until terminated by either Party in
accordance with the Termination provision set forth in Paragraph 10 below.    
3.   Consideration/Payment. Labor-related costs, including salary and fringe
benefits, incurred in the performance of services identified in Paragraph 1
shall be billed at a fixed monthly amount of $6,500.00. Non-labor related costs,
including travel, required in the performance of services identified in
Paragraph 1 shall be billed at actual cost plus a fixed handling fee of 2.5%.
Payments to GA for services rendered will be both due and payable in full no
later than 30 days after the invoice date. All payments made pursuant to this
Agreement will be in U.S. Dollars and will be made via check to the address
designated on the GA invoice.         The Parties acknowledge that the $6,500.00
fixed monthly amount provided for, herein, shall be reviewed annually. That
amount may be adjusted by mutual agreement between the parties.     4.  
Limitation of Liability. Each Party hereto shall use its reasonable efforts in
the performance of its obligations under this Agreement; and, provided it has
done so, shall not be liable to the other Party for any loss or damage of
whatever nature sustained by the other Party, as a result of such performance.
The provision of this Paragraph 4 shall apply notwithstanding any conflicting
provision(s) of any other agreement and to the full extent permitted by law and
regardless of fault.     5.   Standards and Remedies. If the performance of any
tasks by GA under this Agreement was not in accordance with that which could be
reasonably expected, Oceanic will give GA prompt notice and GA will, if
practicable at that time, re-perform the non-complying portion of the work in
accordance with the terms of this Agreement. Such re-performance by GA

 



--------------------------------------------------------------------------------



 



      shall be Oceanic’s exclusive remedy and shall be GA’s sole obligation. GA
shall not be responsible for the use of or the inability to use any information
furnished in conjunction with the work performed hereunder.         THE EXPRESS
UNDERSTANDING AND THE REMEDY SET FORTH IN THIS PARAGRAPH 5 ARE EXCLUSIVE AND NO
WARRANTIES OR REMEDIES OF ANY KIND, WHETHER STATUTORY, WRITTEN, ORAL, EXPRESSED
OR IMPLIED, INCLUDING THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR USAGE SHALL APPLY.     6.   Conflict of Interest. If in
rendering services hereunder either Party at any time has reason to believe that
such services may involve matters as to which the respective interests of the
Parties may be in conflict, the Party which first becomes aware of the potential
conflict of interests shall immediately advise the other Party and call
attention to any possible means by which such conflicts may be reconciled and
eliminated.     7.   Action by the Parties. Neither Party hereto shall be
responsible for the acts or omissions of the other Party’s employees,
contractors, subcontractors, or agents and, except as may be otherwise stated in
a separate agreement, neither Party shall be liable for any property damage or
personal injury caused by any act or failure to act by such employees,
contractors, subcontractors or agents of the other Party.     8.   Assignment.
The delegating or assigning by either Party hereto of any or all of its duties
or rights hereunder may be made only with the written consent of the other
Party.     9.   Applicable Law. The rights and obligations of the Parties hereto
shall be interpreted in accordance with and governed in all aspects by the laws
of the State of Delaware.     10.   Termination. Either Party hereto may
terminate this Agreement at any time by providing notice in writing at least
thirty (30) calendar days in advance of the effective date of such termination.
Paragraph 4 and Paragraph 7 shall survive termination of this Agreement as long
as is permitted by law. Notwithstanding the above, this Agreement shall
terminate immediately upon the termination of Mr. Karsten Blue’s employment with
General Atomics.     11.   Notices. Notices under this Agreement will, until
further notice, be in writing and will be sent by facsimile followed by courier
mail to the respective Parties at the addresses below:

         
 
  Oceanic:   Oceanic Exploration Company
 
      7800 East Dorado Place, Suite 250
 
      Englewood, Colorado 80111
 
      Attention: Courtney Cowgill, CFO
 
      Facsimile No.: (303) 779-8644
 
       
 
  GA:   General Atomics
 
      3550 General Atomics Court
 
      San Diego, California 9212
 
      Attention: Denyce Carter, Vice-President Contracts and Purchasing
 
      Facsimile No.: (858) 455-3545

 



--------------------------------------------------------------------------------



 



  12.   Severability. In the event that one or more provisions contained herein
is held by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby and the Parties agree to replace such invalid, illegal or
unenforceable term or provision with an enforceable and valid arrangement that
in its economic effect, will be as close as possible to the invalid, illegal or
unenforceable term or provision.     13.   Entire Agreement. This Agreement
contains the entire agreement between the Parties hereto with respect to the
subject matter set forth herein and supersedes any and all other agreement, oral
or written, in respect to the subject matter hereof. With the exception of a
change in price per Paragraph 3, this Agreement shall not be modified or amended
except by an instrument in writing signed by authorized representatives of both
Parties.

              General Atomics   Oceanic Exploration Company
 
           
By:
  /s/ Denyce Carter   By:   /s/ Courtney Cowgill
 
           
 
  Denyce Carter, Vice-President       Courtney Cowgill
 
  Contracts and Purchasing       CFO/Corporate Treasurer

 